DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PgPub. No. 2019/0171861 by Zhang et al. (hereinafter ‘Zhang’).
In regards to claim 1, Zhang teaches a fingerprint authentication sensor module, comprising: an image forming unit that focuses light from a fingerprint; (See Zhang Figure 6, element 5 and 8, Zhang teaches image forming unit)
and a detection module including a first glass portion placed under the image forming unit and an image sensor placed under the first glass portion, (See Zhang Figure 6, element 1, Zhang teaches an image sensor under the lens)
wherein the image forming unit includes an array of a plurality of microlenses, and a light-shielding portion that surrounds each of the plurality of microlenses and that 

In regards to claim 2, Zhang teaches wherein the light-shielding portion includes a light-shielding film surrounding each of the microlenses.  (See Zhang Figure 6, element 3).

In regards to claim 3, Zhang teaches wherein the light-shielding portion includes a light-shielding dam having steps surrounding each of the microlenses. (See Zhang Figure 6, element 11).

Claim 7 is rejected similarly as claim 1 because claim 7 recites limitations that are similar to that of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US PgPub. No. 2019/0171861 by Zhang et al. (hereinafter ‘Zhang’) in view of US PgPub. No. 2019/0012512 by He et al. (hereinafter ‘He’).
In regards to claim 1, Zhang teaches all the limitations of claim 1. However, Zhang does not expressly teach further comprising: an illumination device that illuminates the fingerprint, wherein the illumination device includes a plurality of light sources, and the plurality of light sources can be individually turned on and off, and brightness of the plurality of light sources can be individually controlled.
He teaches further comprising: an illumination device that illuminates the fingerprint, wherein the illumination device includes a plurality of light sources, and the plurality of light sources can be individually turned on and off, and brightness of the plurality of light sources can be individually controlled. (See He Paragraphs [0081]-[0082], He teaches controlling light sources)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Zhang to include illumination sources of He. The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Zhang in this manner because/in order to be able to reduce power usage.  

Therefore, it would have been obvious to combine Zhang with He to obtain the invention as specified in claim 1. 

In regards to claim 5, Zhang and He teach all the limitations of claim 4. He also teaches further comprising: a holder substrate that positions the detection module, wherein the holder substrates holds the illumination device. (See He Paragraph [0132] and Figure 17B).

In regards to claim 6, Zhang and He teach all the limitations of claim 4. He also teaches further comprising: a peripheral wall that holds the detection module, wherein the peripheral wall holds the illumination device.  (See He Figure 3A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729.  The examiner can normally be reached on M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UTPAL D SHAH/Primary Examiner, Art Unit 2665